Per Curiam.
The defendant appealed from his conviction on a charge of having a deadly or dangerous weapon in a motor vehicle in violation of § 29-38 of the General Statutes. He was a codefendant with Christopher Beauton and their cases were tried together but the appeals were processed *22separately. On Beauton’s appeal (State v. Beauton, 170 Conn. 234, 365 A.2d 1105), we found that the trial court had erred in failing to grant the defendant’s motion to set aside the verdict because the state had failed to sustain its burden of proof on the question of the lack of a proper permit for the gun which was found in Beauton’s automobile. The same situation exists in this case where Eligió was a passenger in Beauton’s automobile. In this case, also, the state presented no evidence that the defendant did not have a state police permit for the weapon. The same result must follow.
There is error, the judgment is set aside and the case is remanded with direction to render judgment that the defendant is not guilty and ordering that he be discharged.